Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         This communication is responsive to Preliminary Amendments of 6/9/2021.  The amendments have been entered.   Claims 1-4 are now pending.

Claim Rejections - 35 USC § 102
3.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.             Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MIZUTANI et al. (US Patent Application Publication No: 2010/0002591 A1).
             Regarding claim 1, MIZUTANI teaches a monitoring device (OAM ADAPTIVE NE 200-z in fig. 2) that monitors an optical communication system (the communication system of fig. 2) in which an optical line terminal (OLT) (OLT in fig. 2) and an optical network unit (ONU) (ONU in fig. 2) are connected by a communication optical fiber (optical fibers 2010, 2021 in fig. 2), comprising: an optical receiver (O/E 732, fig. 4) for receiving a signal beam transmitted by the ONU (the ONU 220-W, fig. 2) from the communication optical fiber (2010-W, fig. 2); and an OAM frame analysis unit (FRAME ANALYSIS/GENERATION 1231 in fig. 7) for extracting, from the signal beam received by the optical receiver (O/E 732, fig. 4), an OAM (Operation 

             Regarding claim 2, MIZUTANI further teaches a storage unit (see FRAME BUFFER 1232 in fig. 7) for storing (paragraph 0162, lines 1-15) the transmission source address (SA 1320, fig. 8) and the MEG-ID (MEG ID 1347, fig. 8) acquired by the OAM frame analysis unit (FRAME ANALYSIS 1231 in fig. 7); and a determination unit (the process portion 1230 in fig. 7) for comparing, at a point in time, the transmission source address (SA 1320, fig. 8) and the MEG-ID (MEG ID 1347, fig. 8) acquired by the OAM frame analysis unit (FRAME ANALYSIS 1231, fig. 7) with the transmission source address and the MEG-ID stored in the storage unit (FRAME BUFFER 1232, fig. 7), and determine a state of the optical communication system (see paragraphs 0127, 0134, 0163). 

             Regarding claim 4, MIZUTANI further teaches a signal type determination unit (741, fig. 4) for detecting a MAC frame (the MAC frame configuration of fig. 8) in the signal beam received (paragraph 0140, lines 1-5, paragraph 0142, lines 1-8) by the optical receiver (the O/E unit 732, fig. 4), determining a type of the optical communication system based on a preamble of the MAC frame (paragraph 0162, lines 3-15), and transferring the signal beam to the OAM . 

Allowable Subject Matter
5.           Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to M R SEDIGHIAN whose telephone number is (571)272-3034. The examiner can normally be reached M-W 11 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/MOHAMMAD R SEDIGHIAN/Primary Examiner, Art Unit 2636